DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John McGlynn on 12/20/2021.

The application has been amended as follows: 
1-38. (Canceled)

39. (Previously Presented) A method comprising:
decoding from a bitstream sample values associated with sample locations of an image;
receiving in the bitstream an indication of one or more characteristic sets, each characteristic set comprising a characteristic type, the characteristic type being one in a plurality of characteristic types;
receiving in the bitstream an indication of a description of the one or more characteristic sets, the description comprising characteristic values associated with the one or more characteristic sets;
determining a subset of the sample locations, the subset of sample locations having characteristic values corresponding to characteristic values associated with the one or more characteristic sets; and
determining, based at least on the subset of sample locations having characteristic values corresponding to characteristic values associated with the one or more characteristic sets, to apply modified processing to the subset of the sample locations.

40. (Previously Presented) The method of claim 39, wherein the characteristic type comprises one of luminance, chrominance, or chromaticity.

41. (Previously Presented) The method of claim 39, wherein the characteristic type comprises one of depth or contrast.



43. (Previously Presented) The method of claim 42, wherein the edge property is one of edge presence, edge strength, or edge orientation.

44. (Previously Presented) The method of claim 39, wherein the description of the one or more characteristic sets identifies a range of values in a 1-D characteristic value space.

45. (Previously Presented) The method of claim 39, wherein the description of the one or more characteristic sets identifies a shape enclosing values in a 2-D characteristic value space or a volume of values in a 3-D characteristic value space.

46. (Previously Presented) The method of claim 39, wherein determining to apply modified processing to the subset of sample locations comprises determining to apply one or more of a quantization step size adjustment, a modified loop filter, a modified post-processing filter, a modified deblocking filter, or a cross-component filter.

47. (Previously Presented) The method of claim 39,
wherein the one or more characteristic sets comprises at least two characteristic sets, and
wherein determining the subset of the sample locations comprises determining the subset of the sample locations that have characteristic values corresponding to characteristic values associated with the at least two characteristic sets.

48. (Previously Presented) (Previously Presented) The method of claim 39, further comprising determining from the bitstream an importance level associated with the one or more characteristic sets, wherein determining to apply modified processing to the subset of sample locations comprises determining to apply modified processing based on the importance level and the subset of sample locations having characteristic values corresponding to characteristic values associated with the one or more characteristic sets.

49. (Previously Presented) A computing system, comprising:
a processor programed to perform operations comprising:
decoding from a bitstream sample values associated with sample locations of an image;
receiving in the bitstream an indication of one or more characteristic sets, each characteristic set comprising a characteristic type, the characteristic type being one in a plurality of characteristic types;
receiving in the bitstream an indication of a description of the one or more characteristic sets, the description comprising characteristic values associated with the one or more characteristic sets;
determining a subset of the sample locations, the subset of sample locations having characteristic values corresponding to characteristic values associated with the one or more characteristic sets; and
determining, based at least on the subset of sample locations having characteristic values corresponding to characteristic values associated with the one or more characteristic sets, to apply modified processing to the subset of the sample locations.

50. (Previously Presented) The computing system of claim 49, wherein the characteristic type comprises one of luminance, chrominance, or chromaticity.

51. (Previously Presented) The computing system of claim 49, wherein the characteristic type comprises one of depth or contrast.

52. (Previously Presented) The computing system of claim 49, wherein the characteristic type comprises one of an edge property or a texture property.

53, (Previously Presented) The computing system of claim 52, wherein the edge property is one of edge presence, edge strength, or edge orientation.

54. (Previously Presented) The computing system of claim 49, wherein the description of the one or more characteristic sets identifies a range of values in a 1-D characteristic value space.

55. (Previously Presented) The computing system of claim 49, wherein the description of the one or more characteristic sets identifies a shape enclosing values in a 2-D characteristic value space or a volume of values in a 3-D characteristic value space.

56. (Previously Presented) The computing system of claim 49, wherein determining to apply modified processing to the subset of sample locations comprises determining to apply one 

57, (Previously Presented) The computing system of claim 49,
wherein the one or more characteristic sets comprises at least two characteristic sets, and
wherein determining the subset of the sample locations comprises determining the subset of the sample locations that have characteristic values corresponding to characteristic values associated with the at least two characteristic sets.

58. (Cancelled)

59. (Previously Presented) The computing system of claim 49, wherein the processor is programmed to perform further operations comprising determining from the bitstream an importance level associated with the one or more characteristic sets,
wherein determining to apply modified processing to the subset of sample locations comprises determining to apply modified processing based on the importance level and the subset of sample locations having characteristic values corresponding to characteristic values associated with the one or more characteristic sets.

60. (Currently Amended) A non-transitory computer readable medium having stored thereon instructions executable by one or more processors for performing operations comprising:
decoding from a bitstream sample values associated with sample locations of an image;

receiving in the bitstream an indication of a description of the one or more characteristic sets, the description comprising characteristic values associated with the one or more characteristic sets;
determining a subset of the sample locations, the subset of sample locations having characteristic values corresponding to characteristic values associated with the one or more characteristic sets; and
determining, based at least on the subset of sample locations having characteristic values corresponding to characteristic values associated with the one or more characteristic sets, to apply modified processing to the subset of the sample locations.

61. (Previously Presented) The computer readable medium of claim 60, wherein the characteristic type comprises one of luminance, chrominance, or chromaticity.

62. (Previously Presented) The computer readable medium of claim 60, wherein the characteristic type comprises one of depth or contrast.

63. (Previously Presented) The computer readable medium of claim 60, wherein the characteristic type comprises one of an edge property or a texture property.


Allowable Subject Matter
Claims are 39-57, 59-63 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “receiving in the bitstream an indication of one or more characteristic sets, each characteristic set comprising a characteristic type, the characteristic type being one in a plurality of characteristic types; receiving in the bitstream an indication of a description of the one or more characteristic sets, the description comprising characteristic values associated with the one or more characteristic sets; and determining, based at least on the subset of sample locations having characteristic values corresponding to characteristic values associated with the one or more characteristic sets, to apply modified processing to the subset of the sample locations” with limitations taken within others in the claims. 
Kameyama (US 20100119157) discloses an image processing apparatus including a characteristic region detecting section that detects a plurality of characteristic regions in an image, a compressing section that respectively compresses a plurality of characteristic region images which are images of the plurality of characteristic regions, and a compression control section that controls compression strengths at which the compressing section respectively compresses the plurality of characteristic region images in accordance with characters of the plurality of characteristic regions. The compressing section compresses the characteristic region 
El-Maleh et al (US 8,744,203 B2) discloses a video decoder configured to determine whether ROI assistance is available, e.g., by detecting a signal or code in the encoded bitstream, detecting characteristics of the encoded bitstream, or detecting out-of-band side information. ROI assistance may include an ROI map that identifies the ROI, e.g., by marking blocks such as macroblocks (MBs) within a video frame as ROI or non-ROI blocks or chroma threshold information identifying a range of chroma values within the ROI. If ROI assistance information is available, the video decoder may use an assisted ROI processing technique to apply preferential decoding, post-processing and/or error concealment to the ROI and/or to a non-ROI area of a video frame. If encoder ROI assistance is not available, the video decoder may default to a decoder-side ROI processing technique.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482